Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  149222(62)                                                                                                 Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  JOSE A. RODRIGUEZ,                                                                                                   Justices
             Plaintiff-Appellee,
  v                                                                  SC: 149222
                                                                     COA: 312187
                                                                     Wayne CC: 09-028366-NO
  FEDEX FREIGHT EAST, INC., RODNEY
  ADKINSON, LAURA BRODEUR,
  MATTHEW DISBROW, WILLIAM D.
  SARGENT, and HONIGMAN MILLER
  SCHWARTZ and COHN, LLP,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the plaintiff’s motion to strike is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2015
         d0217
                                                                                Clerk